Citation Nr: 0114736	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

REMAND

The veteran served on active duty from November 1943 to 
January 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
While the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

With asbestos-related claims, the RO must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, develop whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information.  M21-1, Part VI, 7.21(d)(1) 
(October 3, 1997).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1) (October 3, 1997).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c) (October 3, 1997).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
building, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).  

During service, the veteran's military occupational specialty 
(MOS) was a diesel mechanic.  He repaired diesel powered 
locomotion, replaced work pistons, repaired and adjusted 
brakes, and replaced defective unit assemblies.  Prior to and 
following active service, he worked as a pipe fitter at a 
railroad.  After service, he also worked for a gas company 
performing maintenance on pipelines from 1949 to 1985.         

In this case, the veteran's MOS does indicate possible 
exposure to asbestos.  However, the RO has not obtained his 
service medical records.  These records should be requested 
on remand and associated with the claims folder.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)).  The RO should also 
make arrangements to obtain the veteran's post-service 
employment records, including any employment physicals, from 
the gas company where he worked from 1949 to 1985.

Additionally, the veteran has received extensive private 
treatment for his pulmonary condition.  It is clear that 
additional records exist that have not been obtained.  See, 
e.g., June 1998 statement from Jeffrey H. Bass, M.D., 
referencing an August 1996 chest x-ray read by Dr. Evans; 
March 2000 statement from William F. Reid, M.D., referencing 
chest x-rays dated back to February 1985; and veteran's 
notice of disagreement, referencing treatment by Joel 
Callahan, M.D and David M. Slife, M.D.  There are statements 
of record from Drs. Bass and Reid.  Although these statements 
are helpful, actual treatment records would be of more 
assistance to the Board.  Therefore, the RO should attempt to 
obtain these records on remand.  

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any additional 
private care providers who have examined or treated him for 
any pulmonary disease since his separation from service.  If 
any such treatment is adequately identified and appropriate 
releases provided, the RO should attempt to obtain those 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Although the veteran underwent a VA examination in March 
2000, another examination is needed.  It is necessary that a 
medical professional review the veteran's claims file, 
including the service medical records, and provide an opinion 
as to the likelihood that any current pulmonary disease is 
related to the veteran's military service, including exposure 
to asbestos, as opposed to pre-service or post-service 
exposure to asbestos.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  a release for the veteran's 
employment records, including any 
employment physicals, from the gas 
company where he worked from 1949 to 
1985;

b.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Jeffrey H. Bass, M.D., Dr. 
Evans, William F. Reid, M.D., Joel 
Callahan, M.D, and David M. Slife, 
M.D.;

c.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any pulmonary disorders 
or complaints since his separation 
from service to the present; and

d.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any pulmonary disorders or 
complaints since his separation from 
service to the present, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  Contact the National Personnel 
Records Center and request the veteran's 
complete service medical records.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA examination by a specialist in 
pulmonary disorders.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including pulmonary function tests 
and chest x-ray (unless medically 
contraindicated), should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner must identify all current 
pulmonary disorders found to be present and 
provide a medical opinion as to whether it is 
at least as likely as not that any such 
disorder had its onset during active service 
or is attributable to any in-service disease 
or injury, including exposure to asbestos, as 
opposed to pre-service or post-service 
exposure to asbestos. 

The medical rationale for the opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

8.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



